MEMORANDUM *
In a separate memorandum disposition, we reversed in part the district court’s grant of summary judgment for the Defendants in Fuller v. County of Orange, 06-55511. In light of that decision, we dismiss the appeal in Adame v. County of Orange, 06-55617, as moot, without prejudice to the Intervenors-Appellants renewing their motion for leave to intervene before the district court.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.